Citation Nr: 0718441	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-41 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Virginia Dept. of VA


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from May 1975 to July 
1975 and from February 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board finds that further development is necessary in 
order to adequately adjudicate the claim.  See 38 C.F.R. 
§ 19.9 (2006).  In this case, the RO has evaluated the 
veteran's service-connected mitral valve prolapse, by 
analogy, under Diagnostic Code 7000 for "valvular heart 
disease (including rheumatic fever)."  See 38 C.F.R. 
§§ 4.20, 4.104 (2006).  When evaluating a heart disorder 
under that diagnostic code, a rating is primarily determined 
by the level of metabolic equivalent (MET) workload that 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
The METs are determined by an appropriate exercise test or by 
estimation by a medical examiner.  Although the veteran was 
afforded VA examinations in July 2004 and June 2005, a MET 
workload was never determined.  He has also reported symptoms 
of shortness of breath, fatigue, and chest pain.  
Consequently, in order for the claims file to contain 
sufficient evidence for rating purposes, the veteran should 
be scheduled for a VA cardiovascular examination to determine 
the level of severity of his mitral valve prolapse.

Additionally, evidence of cardiac hypertrophy or dilation can 
result in a higher disability rating.  38 C.F.R. § 4.104 
(Diagnostic Code 7000).  In July 2006, the veteran underwent 
echocardiogram testing by the Virginia Medical Group.  The 
results showed mild left ventricular hypertrophy and mildly 
dilated left atrium.  The examiner who performs the VA 
examination should comment on whether those findings are 
related to the veteran's service-connected mitral valve 
prolapse.

In March 2007, the veteran provided hearing testimony before 
the Board.  He stated that he continued to receive treatment 
for chest pain from the VA Medical Center in Richmond, 
Virginia.  Therefore, those treatment records should be 
requested and associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Additionally, the claims 
file includes the veteran's April 2006 application for 
vocational rehabilitation.  Relevant evidence, including 
examinations, should be obtained from the vocational 
rehabilitation file and associated with the claims folder.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the veteran's VA 
clinical records prepared since September 
2006 and associate the records with the 
claims folder.

2.  Obtain relevant evidence from the 
veteran's vocational rehabilitation 
folder.

3.  Schedule a VA cardiovascular 
examination by a physician with 
sufficient expertise to determine the 
severity of the veteran's service-
connected mitral valve prolapse.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
veteran.  The examiner should address the 
results of the echocardiogram conducted 
by the Virginia Medical Group in July 
2006 in relation to the veteran's mitral 
valve prolapse.  All necessary tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.

An exercise test should be provided to 
determine the level of metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops.  If a laboratory determination 
of METs by exercise testing cannot be 
done for medical reasons, an estimate of 
the level of METs at which dyspnea, 
fatigue, angina, dizziness or syncope 
develops should be provided.  The 
examiner should report whether there is 
evidence of active valvular infection, 
chronic congestive heart failure, or more 
than one episode of acute congestive 
heart failure in the past year due to 
mitral valve prolapse.  The percentage of 
ejection fraction due to left ventricular 
dysfunction should be noted.  It should 
also be determined whether there is 
evidence of cardiac hypertrophy or 
dilation as documented by 
electrocardiogram, echocardiogram or 
chest x-ray.  The examiner should also 
state whether continuous medication is 
required.  The examiner should 
specifically comment on whether any 
resultant symptoms are related to the 
veteran's service-connected mitral valve 
prolapse as opposed to other disability.  
If only some symptoms or decreases in 
heart efficiency are due to mitral valve 
prolapse, the examiner should provide 
his/her best estimate of the workload 
(expressed in METs) that causes in 
dyspnea, fatigue, angina, dizziness, or 
syncope due solely to mitral valve 
prolapse.  It should be noted whether any 
hypertrophy or dilatation is due to 
mitral valve prolapse, as opposed to 
other disability.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

